DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, US 10,836,326.
Regarding claim 1, Yang discloses a vehicle console assembly, comprising: a device holder, comprising: a dual-position platform (1) atop which one or more mobile devices (5) rest; a back rest (2) abutting at least one edge of the dual-position platform against which a rear surface or edge of the one or more mobile devices rests; and at least two channels (24) of the dual-position platform through which one or more cords, when connected to the one or more mobile devices, are routed (Fig. 1-4).
Regarding claim 2, Yang discloses a first edge (6) of the dual-position platform (1) is canted towards the back rest (2) (Fig. 2).
Regarding claim 3, Yang discloses the dual-position platform (6) comprises a first sub-platform configured to angle the one or more mobile devices (5) such that at least one surface of the one or more mobile devices abuts the back rest (Fig. 4).
Regarding claim 4, Yang discloses a first section (4) of the back rest includes wireless charging circuitry adapted to wirelessly charge one of the one or more mobile devices when the at least one surface of the one or more mobile devices abuts the first section of the back rest (Col. 7, lines 6-14).
Regarding claim 5, Yang discloses the dual-position platform (6) comprises a second sub-platform configured to angle the one or more mobile devices (5) such that a side edge of the one or more mobile devices touches the back rest (Fig. 2).
Regarding claim 6, Yang discloses at least one of the at least two channels (24) maintains alignment of the one or more cords when connected to the one more mobile devices (Fig. 3).
Regarding claim 7, Yang discloses the angle at which the side edge of the one or more mobile devices (5) touches the back rest resulting from placement of the one or more mobile devices atop the second sub-platform (Fig. 2) is greater than an angle at which the at least one surface of the one or more mobile devices abuts the back rest resulting from placement of the one or more mobile devices atop the first sub- platform (Fig. 4).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612